Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 07/05/22.
3.	Claims 1-40 are under examination.
4.	Claims 1-12, 21-29 & 34-40 are amended.


Terminal Disclaimer
5.	Electronic terminal disclaimer filed on 07/19/22 has been reviewed and approved on 07/19/22. 


Response to Arguments
6.	Applicant filed a terminal disclaimer on 12/13/21, with regards to an obviousness double patent rejection (claims 1-40) has been fully considered and is persuasive. Therefore, the obviousness double patent rejection is withdrawn.
7.	Applicant’s amendment filed on 07/05/22, with regards to a claim objection (claims 1 & 8) has been fully considered and is persuasive. Therefore, the o claim objection is withdrawn.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Ray et al. 2012/0027147 A1 (Title: Frame and carrier synchronization for unbusted packetized transmission) (See abstract, Para. 0088, 0092 & 0103).
B.	Tupala et al. 2009/0225822 A1 (Title: System and method for receiving OFDM symbols having timing and frequency offset) (See abstract, Para. 0009, 0110 & 0130).
C.	Suh et al. 2005/0105460 A1 (Title: Apparatus and method for generating a preamble sequence in an orthogonal frequency division multiplexing communication system) (See abstract, Para. 0123 & 0227).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469